Title: To Thomas Jefferson from Thomas Worthington, 23 August 1807
From: Worthington, Thomas
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Chilicothe August 23rd 1807
                        
                        I am convinced you must be deeply engaged during the present critical situation of our affairs and nothing
                            but a sense of duty would induce me to trespass on your time in stating circumstances of considerable importance to the
                            people of Ohio. The general opinion with us is that we shall have war with England and for one I sincerely entertain this
                            opinion however ill founded I do not believe we have any thing to expect from the justice of that nation No satisfaction will be given for the outrage committed, but as in the case of
                            Whitby insult will be added to injury. If the result does not prove this I will be more mistaken than I ever was in my
                            life. The American people never will they never ought to submit to
                            this. The as yet determined & dignified course you have thus far pursued
                            has received the warmest approbation of your fellow citizens. It remains with congress to pursue that course which in
                            their opinion the best interests of the country require.
                        It will be pleasing to you to hear that more than the quota of men requested of this state so far as I have
                            had information have volunteered their services I believe three times the number if required would offer their services.
                            I need not describe to you the geographical situation of Ohio you are already acquainted with it Should their be war our
                            whole northern front lies exposed to the depredations of our enemy besides that every attempt will be made to turn the
                            merciless savages on us by the british is certain. All this Sir would give us no concern if we had the means of defense—If we had arms I have no doubt but we should be able not only to defend ourselves but to carry on war offensively in the
                            territory of the common enemy. As Adjutant General of the State I am receiveing muster rolls and inspection returns of the
                            detachments required of the several corps throughout the State and so far as I am informed there is not a single company
                            in the state compleatly armed and equipped. I am requested by many of the Genl officers to make this statement to you yet
                            at the same time I do it I am aware that you have not the power to supply us with arms. Yet there are circumstances
                            attending us which give us a claim on the general government in this respect. 1st The public have recd. and yet expect
                            to receive a considerable revenue from the sale of lands within this State. 2ndly There is yet a very considerable
                            quantity of land within the state public property which must be defended by the people of the state & 3rd The purchasers
                            of public land seem to have a claim to be defended in possession of the property they have purchased from the government.
                            I do not know if you have authority to do so or not but if a deposit of arms and military stores could be made at one or
                            more places within the state to which we might resort in cases of great emergency it would be of great importance to us
                            & in my opinion promote the national interest also. As a state we are poor & have not the means to arm the militia we
                            have no resources to accomplish so desireable an object. You know as I have already stated we have no claim to this soil
                            but that derived by purchase from the U States. As Congress will shortly meet and I trust the delegation from this state
                            will take the earliest opportunity of attempting to obtain arms by some means for as I hope you will so far as it relies
                            on you aid us in the accomplishment of what seems to be so necessary at present. We have many reports of the hostile
                            movements of the Indians. I do not believe they will make any attempt at war unless we have war with England & in that
                            case I am convinced they will. On the present occasion and should war be the result I have no doubt but you will be
                            troubled with numberless solicitations for office of one kind or other I think it my duty to put you on your guard against
                            one applicant (for I understand he has already applied or rather offered his services) I mean a Mr. Elias Langham formerly of Fluvannah Virginia I think you have already informed
                            me you were acquainted with his character. He has for many years past destroyed his usefulness by intemperance & I fear
                            will never be reclaimed. He lives in my neighbourhood and If he was a sober man would be useful. The conduct of Judge
                            Meigs is surpriseing. It is now more than a year since he passed through this place from Louisiana to which place he never
                            has returned and then declared he intended immedeately to resign his office yet it seems he never did but to receive a
                            commission as judge in Michigan Territory which I understand he now holds and is at the same time a candidate for the
                            office of Govr. of Ohio. His friends speak much of his high standing with yourself and give his late appointment in
                            evidence of it. They know not how much they are mistaken yet as honest men they ought to conclude from your known
                            integrity and uprightness you never would approve of the man who would thus neglect his public duties. I must acknowledge
                            I once believed he had political Integrity but his late conduct convinces me he is not be relied on. It is shameful thus
                            to trifle with the government & sooner or later he will disgrace himself. I feel the more hurt at his conduct as I have
                            often mentioned him to you for several important appointments It is true it was done at his request yet I then beleived
                            him deserving. Pardon me for haveing trespassed so long on your time and patience and be assured that no human being more
                            sincerely desires that a kind providence may support you under every difficulty and give you as great a share of
                            happiness as falls to the lot of any human being than does your Friend
                        
                            T. Worthington
                            
                        
                    